DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments starting on Page 6 of the response filed on 02 March 2021 reviewed carefully and the amendment of the claim 1 filed on 02 March 2021 would overcome the claim rejections based on 35 USC §103.

Allowable Subject Matter
Claims 1, 3-7 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of claim 1, a method of forming a stacked circuit board comprising respectively forming the circuit layers, dielectric layers, vias, openings to expose the parts and forming seed layers with porous copper layer and bonding the bumps of a chip module with the circuit layer to form an integral structure, are not  found in the prior art taken either singularly or in combination and no motivation, teachings or suggestions could not found to the limitations of the independent claim 1. Therefore, claims 1, 3-7 would be allowable. 

The prior art fails to teach all the features as presented in the independent claim 1 and claim 7 in which, the allowable feature including: 
Claim 1: A method for forming a circuit board, comprising: respectively forming circuit layers, conductive vias, dielectric layers, wherein the first circuit layer is disposed in the first dielectric layer, forming a plurality of openings in the second dielectric layer to expose a plurality of parts of the second circuit layer; forming a seed layer, forming bonding layers on the seed layer that are made of copper, and the bonding layers are porous, and bonding the bumps of a chip module to the bonding layers, such that the layers are bonded with each other to form an integral solid structure made of copper. 
Claim 7:  A method for forming a circuit board, comprising: respectively forming circuit layers, conductive vias, forming first dielectric layers, forming a second dielectric and the second circuit layer; forming a plurality of openings, forming a seed layer on the second circuit layer; and forming a plurality of bonding layers on the seed layer, wherein the bonding layers are made of a material the same as the seed layer, the bonding layers and the seed layer are made of copper, and the bonding layers are porous, and the bonding layers on the seed layer comprises: forming a patterned photoresist over the seed layer and forming the plurality of bonding layers on the plurality of exposed first parts of the seed layer.

Prior art of record Shimizu (US 9875957) does not teach a stacked circuit board structure having plurality of circuit layers, forming a plurality of openings to expose a plurality of parts, forming a seed layer, forming bonding layers on the seed layer that are made of copper, and the bonding layers are made of porous copper and bonding the chip module with the circuit layer to form an integral structure.  Shimizu discloses a method of forming a wiring substrate including circuit layers, insulating layer, pads, vias, and mounting a semiconductor chip on the wiring layer on the seed layer to bond respective solder bumps of a component. 
Prior art of record Wang (US 20160192496) teaches a method to interconnect microelectronic components using a solder connection technique, that can avoid bridging of densely packed contact pads while soldering, using a porous solder-wettable protrusion that prevents the solder from spreading to adjacent contact pads. Wang does not teach a stacked circuit board structure having plurality of circuit layers, conductive vias, dielectric layers, forming a seed layer, forming bonding layers on the seed layer that are made of copper, and the bonding layers are porous. 
Prior art of record Morita (US 20170047302) teaches a circuit board assembly with a first substrate and an electrode layer on the substrate with a porous contact point structures and an insulator over the first substrate in which, the stress generated during the impact of wire bonding is absorbed by the porous layer.  
Claims 3-7 are allowed as it inherits all the limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729